


Exhibit 10.2.2

 

THE FEDERAL HOME LOAN BANK OF BOSTON
THRIFT BENEFIT EQUALIZATION PLAN

 

Federal Home Loan Bank of Boston (the “Bank”) adopted the Federal Home Loan Bank
of Boston Thrift Benefit Equalization Plan (the “Plan”), as a component of the
Federal Home Loan Bank of Boston Benefit Equalization Plan, effective January 1,
1993.  The Nonqualified Deferred Compensation Program for the Directors of the
Bank was merged into the Plan effective on the close of business December 31,
2006, and the Plan was amended and restated to comply with Code Section 409A, as
enacted by the American Jobs Creation Act of 2004 and applicable regulations
thereunder, effective January 1, 2007 (or such earlier date as may be required
by law).  The Plan is hereby further amended and restated to comply with final
regulations issued under Code Section 409A effective January 1, 2008; provided,
however, that any provision required to be effective on and after January 1,
2005 in order for the Plan to comply with Code Section 409A shall become
effective as of January 1, 2005 (or such later date as shall be permitted under
applicable Code Section 409A transition rules)..

 

The Plan is established and maintained by the Bank in order to provide Eligible
Executives and Directors an opportunity to defer taxation on income and to
provide Eligible Executives with the benefits which would have been provided
under the Pentegra Defined Contribution Plan for Financial Institutions (the
“Qualified Plan”) if (a) their benefits under the Qualified Plan were not
limited by certain limitations imposed by the Internal Revenue Code applicable
to the Qualified Plan, and (b) “Base Salary” as defined in the Qualified Plan
took into account amounts paid under the Bank’s incentive compensation plan(s),
as well as elective deferrals hereunder.

 

The Plan is a governmental plan under Section 4(b) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and is therefore exempt from
coverage under ERISA.  The Plan is unfunded and maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees, and Bank directors, and is not intended to be
qualified under Section 401(a) of the Internal Revenue Code.

 


ARTICLE I
DEFINITIONS


 

Each word used herein not defined below that begins with a capital letter and is
defined in the Qualified Plan shall have the same definition as the definition
given to that word in the Qualified Plan.  Wherever used herein, the following
terms shall have the meanings hereinafter set forth:

 


1.1                                 “ACCOUNT” OR “DEFERRED COMPENSATION ACCOUNT”
MEANS THE SEPARATE ACCOUNT ESTABLISHED UNDER THE PLAN FOR EACH PARTICIPANT, AS
DESCRIBED IN SECTION 5.1.


 

--------------------------------------------------------------------------------



 


1.2                                 “ADMINISTRATOR” MEANS THE COMMITTEE OR SUCH
PERSON OR PERSONS AS MAY BE APPOINTED BY THE COMMITTEE TO BE RESPONSIBLE FOR
THOSE FUNCTIONS ASSIGNED TO THE ADMINISTRATOR UNDER THE PLAN.


 


1.3                                 “AFFILIATE” MEANS ANY ENTITY THAT IS A
MEMBER OF A “CONTROLLED GROUP” OF CORPORATIONS WITH THE BANK UNDER CODE
SECTION 414(B) OR A TRADE OR BUSINESS UNDER COMMON CONTROL WITH THE BANK UNDER
CODE SECTION 414(C); PROVIDED, HOWEVER, THAT IN APPLYING CODE SECTIONS
1563(A)(1), (2) AND (3) FOR PURPOSES OF CODE SECTION 414(B), THE LANGUAGE “AT
LEAST 50 PERCENT” WILL BE USED INSTEAD OF “AT LEAST 80 PERCENT” EACH PLACE IT
APPEARS, AND IN APPLYING TREASURY REGULATION SECTION 1.414(C)-2 FOR PURPOSES OF
CODE SECTION 414(C), THE LANGUAGE “AT LEAST 50 PERCENT” WILL BE USED INSTEAD OF
“AT LEAST 80 PERCENT” EACH PLACE IT APPEARS.  IN ADDITION, TO THE EXTENT THAT
THE ADMINISTRATOR DETERMINES THAT LEGITIMATE BUSINESS CRITERIA EXIST TO USE A
REDUCED OWNERSHIP PERCENTAGE TO DETERMINE WHETHER AN ENTITY IS AN AFFILIATE FOR
PURPOSES OF DETERMINING WHETHER A TERMINATION OF SERVICE HAS OCCURRED, THE
ADMINISTRATOR MAY DESIGNATE AN ENTITY THAT WOULD MEET THE DEFINITION OF
“AFFILIATE” SUBSTITUTING 20 PERCENT IN PLACE OF 50 PERCENT IN THE PRECEDING
SENTENCE AS AN AFFILIATE IN APPENDIX A HERETO.  SUCH DESIGNATION SHALL BE MADE
BY DECEMBER 31, 2007 OR, IF LATER, AT THE TIME A 20 PERCENT OR MORE OWNERSHIP
INTEREST IN SUCH ENTITY IS ACQUIRED.


 


1.4                                 “BANK” MEANS THE FEDERAL HOME LOAN BANK OF
BOSTON.


 


1.5                                 “BASE SALARY” MEANS “SALARY” AS DEFINED FOR
PURPOSES OF THE QUALIFIED PLAN.


 


1.6                                 “BENEFICIARY” MEANS THE PERSON, PERSONS OR
TRUST DESIGNATED BY A PARTICIPANT AS DIRECT OR CONTINGENT BENEFICIARY IN THE
MANNER PRESCRIBED BY THE ADMINISTRATOR.  THE BENEFICIARY OF A PARTICIPANT WHO
HAS NOT EFFECTIVELY DESIGNATED A BENEFICIARY SHALL BE THE PARTICIPANT’S ESTATE.


 


1.7                                 “BOARD OF DIRECTORS” MEANS THE BOARD OF
DIRECTORS OF THE BANK.


 


1.8                                 “CODE LIMITATIONS” MEANS THE CAP ON
COMPENSATION TAKEN INTO ACCOUNT BY THE QUALIFIED PLAN UNDER CODE
SECTION 401(A)(17); THE LIMITATIONS ON SECTION 401(K) CONTRIBUTIONS NECESSARY TO
MEET THE AVERAGE DEFERRAL PERCENTAGE (“ADP”) TEST UNDER CODE SECTION 401(K)(3);
THE LIMITATIONS ON EMPLOYEE AND MATCHING CONTRIBUTIONS NECESSARY TO MEET THE
AVERAGE CONTRIBUTION PERCENTAGE (“ACP”) TEST UNDER CODE SECTION 401(M); THE
DOLLAR LIMITATIONS ON ELECTIVE DEFERRALS UNDER CODE SECTION 402(G); AND THE
OVERALL LIMITATION ON CONTRIBUTIONS IMPOSED BY CODE SECTION 415(C), AS SUCH
PROVISIONS MAY BE AMENDED FROM TIME TO TIME, AND ANY SIMILAR SUCCESSOR
PROVISIONS OF FEDERAL TAX LAW.


 


1.9                                 “COMMITTEE” MEANS THE PERSONNEL COMMITTEE OF
THE BOARD OF DIRECTORS, WHICH IS AUTHORIZED TO ADMINISTER THE PLAN AND TO
PERFORM THE FUNCTIONS DESCRIBED IN ARTICLE VII.


 


1.10                           “COMPENSATION” MEANS (A) WITH RESPECT TO AN
EXECUTIVE, BASE SALARY AND/OR INCENTIVE COMPENSATION, AS APPLICABLE; AND
(B) WITH RESPECT TO A DIRECTOR, THE MEETING FEES PAID BY THE BANK TO THE
DIRECTOR.


 


1.11                           “DEFERRAL PERIOD” MEANS THE PERIOD DESCRIBED IN
SECTION 3.3 OF THE PLAN.


 


2

--------------------------------------------------------------------------------



 


1.12                           “DIRECTOR” MEANS A MEMBER OF THE BOARD OF
DIRECTORS OF THE BANK, OTHER THAN AN EMPLOYEE.


 


1.13                           “DISABILITY” MEANS THAT THE PARTICIPANT (A) IS
UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS; (B) IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT AND HEALTH
PLAN COVERING EMPLOYEES OF THE BANK; OR (C) HAS BEEN DETERMINED TO BE TOTALLY
DISABLED BY THE SOCIAL SECURITY ADMINISTRATION.


 


1.14                           “EFFECTIVE DATE” MEANS JANUARY 1, 2008.  THE PLAN
WAS INITIALLY EFFECTIVE JANUARY 1, 1993 AND WAS MOST RECENTLY RESTATED EFFECTIVE
JANUARY 1, 2007.  ANY PROVISION OF THIS AMENDMENT AND RESTATEMENT REQUIRED TO BE
EFFECTIVE ON AND AFTER JANUARY 1, 2005 IN ORDER FOR THE PLAN TO COMPLY WITH CODE
SECTION 409A SHALL BECOME EFFECTIVE AS OF JANUARY 1, 2005 (OR SUCH LATER DATE UP
TO JANUARY 1, 2008 AS SHALL BE PERMITTED UNDER APPLICABLE CODE SECTION 409A
TRANSITION RULES).


 


1.15                           “ELECTIVE DEFERRAL” MEANS THE AMOUNT OF
COMPENSATION A PARTICIPANT ELECTS TO DEFER PURSUANT TO ARTICLE III OF THE PLAN.


 


1.16                           “ELIGIBLE EXECUTIVE” OR “EXECUTIVE” MEANS AN
EMPLOYEE OF THE BANK WHO IS A CORPORATE OFFICER AND WHO HAS BEEN SELECTED TO BE
A PARTICIPANT IN THE PLAN BY THE COMMITTEE.


 


1.17                           “HARDSHIP” MEANS AN UNFORESEEABLE EMERGENCY THAT
IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE PARTICIPANT THAT WOULD RESULT IN
SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM (A) A SUDDEN AND
UNEXPECTED ILLNESS OR ACCIDENT OF THE PARTICIPANT OR THE SPOUSE OR A DEPENDENT
OF THE PARTICIPANT (AS DEFINED IN CODE SECTION 152(A)), (B) A LOSS OF THE
PARTICIPANT’S PROPERTY DUE TO CASUALTY (INCLUDING THE NEED TO REBUILD A HOME
FOLLOWING DAMAGE TO A HOME NOT OTHERWISE COVERED BY INSURANCE, FOR EXAMPLE, NOT
AS A RESULT OF A NATURAL DISASTER), OR (C) SUCH OTHER EXTRAORDINARY AND
UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF
THE PARTICIPANT, ALL AS DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATOR. 
IN ADDITION, THE NEED TO PAY FOR MEDICAL EXPENSES, INCLUDING NON-REFUNDABLE
DEDUCTIBLES, AS WELL AS FOR THE COSTS OF PRESCRIPTION DRUG MEDICATION, OR THE
NEED TO PAY FOR THE FUNERAL EXPENSES OF A SPOUSE OR A DEPENDENT MAY ALSO
CONSTITUTE A HARDSHIP EVENT.  THE ADMINISTRATOR SHALL DETERMINE WHETHER THE
CIRCUMSTANCES PRESENTED BY THE PARTICIPANT CONSTITUTE AN UNANTICIPATED
EMERGENCY.  SUCH CIRCUMSTANCES AND THE ADMINISTRATOR’S DETERMINATION WILL DEPEND
ON THE FACTS OF EACH CASE, BUT, IN ANY CASE, PAYMENT MAY NOT BE MADE TO THE
EXTENT THAT SUCH HARDSHIP IS OR MAY BE RELIEVED AS DESCRIBED IN SECTIONS 6.1.1
THROUGH 6.1.4 BELOW.


 


1.18                           “INCENTIVE COMPENSATION” MEANS BONUSES UNDER THE
BANK’S EXECUTIVE INCENTIVE PLAN AND, IF APPLICABLE, ANY LONG-TERM INCENTIVE
COMPENSATION PAYABLE TO A PARTICIPANT UNDER THE BANK’S INCENTIVE COMPENSATION
PLAN(S).


 


1.19                           “MATCHING CONTRIBUTION” MEANS THE AMOUNTS
CREDITED TO A PARTICIPANT’S ACCOUNT UNDER ARTICLE IV OF THE PLAN WITH RESPECT TO
ELECTIVE DEFERRALS.


 


3

--------------------------------------------------------------------------------



 


1.20                           “PARTICIPANT” MEANS (A) AN EXECUTIVE OR FORMER
EXECUTIVE WHO ELECTS TO PARTICIPATE IN THE PLAN IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE PLAN OR WHO HAS AN ACCOUNT IN THE PLAN THAT HAS NOT BEEN FULLY
DISTRIBUTED; AND (B) ANY DIRECTOR WHO ELECTS TO PARTICIPATE IN THE PLAN OR WHO
HAS AN ACCOUNT IN THE PLAN THAT HAS NOT BEEN FULLY DISTRIBUTED.


 


1.21                           “PLAN” MEANS THE FEDERAL HOME LOAN BANK OF BOSTON
THRIFT BENEFIT EQUALIZATION PLAN, AS SET FORTH HEREIN OR AS IT MAY BE AMENDED OR
RESTATED FROM TIME TO TIME.


 


1.22                           “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


1.23                           “QUALIFIED PLAN” MEANS THE PENTEGRA DEFINED
CONTRIBUTION PLAN FOR FINANCIAL INSTITUTIONS, AS FROM TIME TO TIME AMENDED.


 


1.24                           “REQUIRED WITHHOLDINGS” MEANS THE FEDERAL, STATE
OR LOCAL EMPLOYMENT TAXES, INCLUDING APPLICABLE FICA AND FUTA TAXES REQUIRED TO
BE WITHHELD UNDER SECTIONS 3101 AND 3501, RESPECTIVELY, OF THE CODE FROM ANY
(A) ELECTIVE DEFERRALS, (B) ELECTIVE DEFERRALS ON BEHALF OF THE PARTICIPANT TO
THE QUALIFIED PLAN, (C) CONTRIBUTIONS BY THE PARTICIPANT TO ANY WELFARE BENEFIT
PLAN MAINTAINED BY THE BANK, AND/OR (D) ANY OTHER COMPENSATION NOT PAID TO THE
PARTICIPANT IN CASH, AND ALL FEDERAL, STATE OR LOCAL INCOME TAXES ATTRIBUTABLE
THERETO REQUIRED TO BE WITHHELD FROM INCOME, AND ANY ADDITIONAL FEDERAL, STATE
OR LOCAL INCOME OR EMPLOYMENT TAXES ATTRIBUTABLE TO SUCH WITHHOLDINGS.  THE
ADMINISTRATOR SHALL DETERMINE REQUIRED WITHHOLDINGS IN ITS DISCRETION.


 


1.25                           “SCHEDULED DISTRIBUTION” MEANS A DISTRIBUTION
FROM A PARTICIPANT’S SCHEDULED DISTRIBUTION SUB-ACCOUNT IN ACCORDANCE WITH
SECTION 6.3.


 


1.26                           “SCHEDULED DISTRIBUTION SUB-ACCOUNTS” OR
“SUB-ACCOUNTS” MEANS THE SEPARATE BOOKKEEPING ACCOUNTS ESTABLISHED BY THE
ADMINISTRATOR UNDER SECTION 5.1 TO RECORD THE PORTION(S) OF A PARTICIPANT’S
ACCOUNT SUBJECT TO SEPARATE SCHEDULED DISTRIBUTION ELECTIONS.


 


1.27                           “TERMINATION OF SERVICE” MEANS, WITH RESPECT TO
AN EXECUTIVE, THE SEVERING OF EMPLOYMENT WITH THE BANK AND ANY AFFILIATES,
VOLUNTARILY OR INVOLUNTARILY, FOR ANY REASON.  A TERMINATION OF SERVICE WILL BE
DEEMED TO HAVE OCCURRED IF THE FACTS AND CIRCUMSTANCES INDICATE THAT THE BANK
AND THE PARTICIPANT REASONABLY ANTICIPATE THAT NO FURTHER SERVICES WILL BE
PERFORMED AFTER A CERTAIN DATE OR THAT THE LEVEL OF BONA FIDE SERVICES THE
PARTICIPANT WILL PERFORM FOR THE BANK AND ITS AFFILIATES AFTER SUCH DATE
(WHETHER AS AN EMPLOYEE OR AS AN INDEPENDENT CONTRACTOR) WILL PERMANENTLY
DECREASE TO NO MORE THAN 20% OF THE AVERAGE LEVEL OF BONA FIDE SERVICES
PERFORMED (WHETHER AS AN EMPLOYEE OR AN INDEPENDENT CONTRACTOR) OVER THE
IMMEDIATELY PRECEDING 36-MONTH PERIOD (OR THE FULL PERIOD OF SERVICES TO THE
EMPLOYER IF THE PARTICIPANT HAS BEEN PROVIDING SERVICES TO THE BANK AND ITS
AFFILIATES LESS THAN 36 MONTHS).  A PARTICIPANT WILL NOT BE DEEMED TO HAVE
INCURRED A TERMINATION OF SERVICE WHILE HE OR SHE IS ON MILITARY LEAVE, SICK
LEAVE, OR OTHER BONA FIDE LEAVE OF ABSENCE (SUCH AS TEMPORARY EMPLOYMENT BY THE
GOVERNMENT) IF THE PERIOD OF SUCH LEAVE DOES NOT EXCEED SIX MONTHS OR SUCH
LONGER PERIOD AS THE PARTICIPANT’S RIGHT TO REEMPLOYMENT WITH THE BANK IS
PROVIDED EITHER BY STATUTE OR BY CONTRACT.  FOR THIS PURPOSE, A LEAVE OF ABSENCE
IS BONA FIDE ONLY IF THERE IS A REASONABLE EXPECTATION THAT THE PARTICIPANT WILL
RETURN TO EMPLOYMENT AT THE CONCLUSION OF THE LEAVE.  IF THE PERIOD OF LEAVE
EXCEEDS SIX MONTHS AND THE PARTICIPANT’S RIGHT TO REEMPLOYMENT IS NOT PROVIDED
EITHER BY STATUTE OR BY CONTRACT, THE TERMINATION OF SERVICE WILL BE DEEMED TO
OCCUR ON THE FIRST DATE IMMEDIATELY


 


4

--------------------------------------------------------------------------------



 


FOLLOWING SUCH SIX-MONTH PERIOD.  WITH RESPECT TO A DIRECTOR, THE TERM
“TERMINATION OF SERVICE” MEANS THAT THE DIRECTOR HAS CEASED TO BE A MEMBER OF
THE BOARD OF DIRECTORS OF THE BANK, AND DOES NOT OTHERWISE PROVIDE SERVICES (AS
DETERMINED UNDER THIS PARAGRAPH) AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE
BANK OR ANY AFFILIATE.  WHETHER AN INDIVIDUAL HAS INCURRED A TERMINATION OF
SERVICE SHALL BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 409A.


 


1.28                           “VALUATION DATE” MEANS THE CLOSE OF BUSINESS OF
EACH BUSINESS DAY, OR SUCH OTHER VALUATION DATE OR DATES ESTABLISHED BY THE
ADMINISTRATOR.


 


ARTICLE II
PARTICIPATION


 


2.1                                 ELIGIBILITY.  EACH EXECUTIVE MAY BECOME A
PARTICIPANT UPON THE EFFECTIVE DATE OF HIS OR HER DESIGNATION AS AN EXECUTIVE
ELIGIBLE FOR PARTICIPATION IN THE PLAN BY THE BOARD OF DIRECTORS OR THE
COMMITTEE. EACH DIRECTOR MAY BECOME A PARTICIPANT UPON HIS OR HER BECOMING A
MEMBER OF THE BOARD OF DIRECTORS OF THE BANK.


 


2.2                                 PARTICIPATION IN THE PLAN.  AN ELIGIBLE
EXECUTIVE OR DIRECTOR MAY ELECT TO PARTICIPATE IN THE PLAN FOR ANY PLAN YEAR BY
DELIVERING TO THE ADMINISTRATOR A PROPERLY EXECUTED ELECTION AT THE TIME AND IN
THE FORM PROVIDED BY THE ADMINISTRATOR, PURSUANT TO WHICH THE ELIGIBLE EXECUTIVE
OR DIRECTOR ELECTS TO DEFER RECEIPT OF A SPECIFIED PORTION OF THE COMPENSATION
THAT WOULD OTHERWISE BE PAYABLE TO SUCH EXECUTIVE FOR THE PLAN YEAR, AS
DESCRIBED IN ARTICLE III HEREOF.


 


2.3                                 CESSATION OF PARTICIPATION.  AN EXECUTIVE
SHALL CEASE TO BE A PARTICIPANT IN THE PLAN IF (A) HE OR SHE INCURS A
TERMINATION OF SERVICE FOR ANY REASON, (B) HE OR SHE REMAINS IN THE SERVICE OF A
BANK BUT CEASES TO BE AN ELIGIBLE EXECUTIVE AS DESCRIBED IN SECTION 1.16 DUE TO
A CHANGE IN EMPLOYMENT STATUS, EXCEPT TO THE EXTENT THAT THE COMMITTEE
DETERMINES OTHERWISE, OR (C) THE PLAN IS TERMINATED OR OTHERWISE AMENDED SO THAT
THE EXECUTIVE CEASES TO BE ELIGIBLE FOR PARTICIPATION; PROVIDED, HOWEVER, THAT
SUCH INDIVIDUAL SHALL CONTINUE TO BE A PARTICIPANT SOLELY WITH RESPECT TO HIS OR
HER VESTED ACCOUNT BALANCE UNTIL SUCH ACCOUNT BALANCE IS DISTRIBUTED FROM THE
PLAN.  SUCH CESSATION OF PARTICIPATION SHALL BE EFFECTIVE UPON THE DATE OF THE
CHANGE IN STATUS DESCRIBED IN CLAUSE (A) OR (B) ABOVE, OR UPON THE EFFECTIVE
DATE OF AN AMENDMENT OR TERMINATION OF THE PLAN DESCRIBED IN CLAUSE (C) ABOVE. 
A DIRECTOR SHALL CEASE TO BE A PARTICIPANT IN THE PLAN IF HE OR SHE CEASES TO BE
A MEMBER OF THE BOARD OF DIRECTORS FOR ANY REASON; PROVIDED, HOWEVER, THAT SUCH
INDIVIDUAL SHALL CONTINUE TO BE A PARTICIPANT SOLELY WITH RESPECT TO HIS OR HER
VESTED ACCOUNT BALANCE UNTIL SUCH ACCOUNT BALANCE IS DISTRIBUTED FROM THE PLAN.


 


ARTICLE III
DEFERRAL OF COMPENSATION


 


3.1                                 ELECTION TO DEFER.  A PARTICIPANT MAY ELECT
TO DEFER RECEIPT OF A PORTION OF HIS OR HER COMPENSATION FOR A PLAN YEAR BY
DELIVERING A PROPERLY EXECUTED ELECTION TO THE ADMINISTRATOR WITHIN THE TIME
SPECIFIED IN SECTION 3.2.  THE PARTICIPANT’S ELECTION SHALL BE IN A WRITTEN FORM
ACCEPTABLE TO THE ADMINISTRATOR AND SHALL SPECIFY:


 


5

--------------------------------------------------------------------------------



 


3.1.1.                     THE WHOLE PERCENTAGE OF SALARY, OTHER THAN INCENTIVE
COMPENSATION, FOR THE PLAN YEAR TO BE DEFERRED TO THE PLAN, WHICH PERCENTAGE MAY
NOT EXCEED 100%, REDUCED TO THE EXTENT NECESSARY TO PROVIDE FOR ANY REQUIRED
WITHHOLDINGS;


 


3.1.2.                     THE WHOLE PERCENTAGE OF INCENTIVE COMPENSATION FOR
THE PLAN YEAR TO BE DEFERRED TO THE PLAN, WHICH PERCENTAGE MAY NOT EXCEED 100%,
REDUCED TO THE EXTENT NECESSARY TO PROVIDE FOR ANY REQUIRED WITHHOLDINGS;


 


3.1.3.                     IF APPLICABLE, THE INVESTMENT FUND OR FUNDS IN WHICH
THE PARTICIPANT’S ELECTIVE DEFERRALS, AND MATCHING CONTRIBUTIONS ATTRIBUTABLE TO
SUCH ELECTIVE DEFERRALS, WILL BE DEEMED TO BE INVESTED PURSUANT TO SECTION 5.2;


 


3.1.4.                     IF APPLICABLE, THE SPECIFIC SCHEDULED DISTRIBUTION
SUB-ACCOUNT OR SUB-ACCOUNTS INTO WHICH ALL OR A PORTION OF SUCH ELECTIVE
DEFERRALS AND MATCHING CONTRIBUTIONS WILL BE DIRECTED, AS DESCRIBED IN
SECTION 6.3; AND


 


3.1.5.                     TO THE EXTENT PERMITTED BY THE ADMINISTRATOR UNDER
SECTION 6.4.1, THE PAYMENT COMMENCEMENT DATE AND METHOD OF DISTRIBUTION TO APPLY
TO BENEFITS DISTRIBUTABLE UPON THE PARTICIPANT’S TERMINATION OF SERVICE.


 

An Executive who elects not to participate in the Plan at the time he or she
first becomes eligible to do so may elect to become a Participant in any
subsequent Plan Year by filing an election to defer Compensation as described
above within the time provided in Section 3.2, provided that he or she is then
eligible to participate in the Plan.

 


3.2                                 DATE FOR FILING ELECTION.


 


3.2.1.                     EXCEPT AS PROVIDED BELOW, AN ELECTION TO DEFER
COMPENSATION TO BE EARNED IN A PLAN YEAR SHALL BE FILED BY THE PARTICIPANT WITH
THE ADMINISTRATOR AS OF A DATE ESTABLISHED BY THE ADMINISTRATOR WHICH IS NO
LATER THAN DECEMBER 31 OF THE PLAN YEAR PRECEDING THE YEAR IN WHICH SUCH
COMPENSATION IS EARNED.


 


3.2.2.                     IN THE CASE OF AN INDIVIDUAL FIRST EMPLOYED AS AN
EXECUTIVE OR BECOMING A DIRECTOR, OR FIRST BECOMING ELIGIBLE FOR THIS PLAN (AND
ANY SIMILAR ACCOUNT-BASED DEFERRED COMPENSATION PLAN OF THE BANK) DURING A PLAN
YEAR, AN ELECTION TO DEFER COMPENSATION (WHICH MAY INCLUDE INCENTIVE
COMPENSATION) EARNED SUBSEQUENT TO THE INITIAL DATE OF EMPLOYMENT OR ELIGIBILITY
AND SUBSEQUENT TO THE DATE OF SUCH ELECTION MAY BE FILED BY SUCH EXECUTIVE OR
DIRECTOR WITH THE ADMINISTRATOR WITHIN THIRTY (30) DAYS OF SUCH INITIAL DATE OF
SERVICE OR ELIGIBILITY.


 


3.2.3.                     AN ELECTION TO DEFER INCENTIVE COMPENSATION MEETING
THE REQUIREMENTS FOR “PERFORMANCE-BASED” COMPENSATION UNDER TREASURY REGULATION
SECTION 1.409A-1(E) SHALL BE FILED WITH THE ADMINISTRATOR AS OF A DATE
ESTABLISHED BY THE ADMINISTRATOR WHICH IS AT LEAST SIX MONTHS PRIOR TO THE END
OF THE PERFORMANCE PERIOD IN WHICH SUCH INCENTIVE COMPENSATION IS EARNED,
PROVIDED THAT (A) PERFORMANCE CRITERIA HAVE BEEN ESTABLISHED IN WRITING BY NOT
LATER THAN 90 DAYS AFTER THE COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD
AND THE OUTCOME IS SUBSTANTIALLY UNCERTAIN AT THE TIME THE CRITERIA ARE
ESTABLISHED, (B) THE PARTICIPANT IS IN EMPLOYMENT WITH THE BANK CONTINUOUSLY
FROM THE LATER OF THE


 


6

--------------------------------------------------------------------------------



 


BEGINNING OF THE PERFORMANCE PERIOD OR THE DATE SUCH PERFORMANCE CRITERIA ARE
SET, AND (C) THE ELECTION IS MADE BEFORE SUCH PERFORMANCE-BASED COMPENSATION HAS
BECOME READILY ASCERTAINABLE (I.E., IS BOTH CALCULABLE IN AMOUNT AND
SUBSTANTIALLY CERTAIN TO BE PAID).


 


3.3                                 DEFERRAL PERIOD.  THE DEFERRAL PERIOD FOR A
PARTICIPANT’S COMPENSATION EARNED DURING ANY PLAN YEAR SHALL BEGIN ON THE FIRST
DAY OF SUCH PLAN YEAR, PROVIDED THAT THE PARTICIPANT HAS FILED AN ELECTION TO
DEFER COMPENSATION PRIOR THERETO, AS DESCRIBED IN SECTION 3.2.1. 
NOTWITHSTANDING THE FOREGOING, IN THE CASE OF AN INDIVIDUAL WHO IS FIRST
EMPLOYED AS AN EXECUTIVE OR FIRST BECOMES A DIRECTOR, OR WHO FIRST BECOMES
ELIGIBLE FOR PARTICIPATION DURING A PLAN YEAR, THE DEFERRAL PERIOD SHALL BEGIN
AS OF THE FIRST DAY OF THE PAYROLL PERIOD (OR, IN THE CASE OF A DIRECTOR, THE
FIRST DAY OF THE MONTH) BEGINNING AFTER THE FILING OF A TIMELY ELECTION BY THE
PARTICIPANT IN SUCH PLAN YEAR, AS DESCRIBED IN SECTION 3.2.2.  IN EACH CASE,
SUCH DEFERRAL PERIOD SHALL END ON THE LAST DAY OF THE PLAN YEAR.  THE DEFERRAL
PERIOD FOR INCENTIVE COMPENSATION MEETING THE REQUIREMENTS FOR
“PERFORMANCE-BASED” COMPENSATION UNDER TREASURY REGULATION
SECTION 1.409A-1(E) SHALL BE THE PERFORMANCE PERIOD (WHICH SHALL NOT BE SHORTER
THAN A PLAN YEAR) TO WHICH SUCH INCENTIVE COMPENSATION RELATES.


 


3.4                                 REVOCATION OR CHANGE OF DEFERRAL ELECTION.


 


3.4.1.                     A PARTICIPANT MAY NOT VOLUNTARILY REVOKE OR AMEND AN
ELECTION TO DEFER COMPENSATION UNDER SECTION 3.1.1 AFTER COMMENCEMENT OF THE
DEFERRAL PERIOD.  SUCH ELECTION SHALL AUTOMATICALLY EXPIRE AT THE CONCLUSION OF
THE APPLICABLE DEFERRAL PERIOD, UNLESS RENEWED WITHIN THE TIME PROVIDED IN
SECTION 3.2.


 


3.4.2.                     A PARTICIPANT MAY NOT REVOKE OR AMEND AN ELECTION TO
DEFER INCENTIVE COMPENSATION MEETING THE REQUIREMENTS FOR “PERFORMANCE-BASED”
COMPENSATION UNDER TREASURY REGULATION SECTION 1.409A-1(E) AFTER THE DATE WHICH
IS SIX MONTHS PRIOR TO THE END OF THE PERFORMANCE PERIOD IN WHICH SUCH INCENTIVE
COMPENSATION IS EARNED; EXCEPT THAT AN ELECTION TO DEFER INCENTIVE COMPENSATION
UNDER SECTION 3.2.2 MAY NOT BE REVOKED DURING THE DEFERRAL PERIOD.


 


3.4.3.                     NOTWITHSTANDING THE ABOVE, IF A PARTICIPANT INCURS A
HARDSHIP, THE PARTICIPANT’S ELECTIVE DEFERRALS UNDER THIS PLAN MAY, UPON THE
REQUEST OF THE PARTICIPANT AND WITH THE CONSENT OF THE ADMINISTRATOR, BE
PERMANENTLY SUSPENDED FOR A PERIOD OF SIX (6) MONTHS (THE “SUSPENSION PERIOD”). 
AT THE END OF THE SUSPENSION PERIOD, THE PARTICIPANT’S ELECTIVE DEFERRALS SHALL
AUTOMATICALLY RESUME, PROVIDED THAT THE PARTICIPANT HAS TIMELY FILED A DEFERRAL
ELECTION UNDER SECTIONS 3.1 AND 3.2 WITH RESPECT TO THE DEFERRAL PERIOD IN
EFFECT WHEN THE SUSPENSION PERIOD ENDS.


 


3.5                                 VESTING OF ELECTIVE DEFERRALS.  A
PARTICIPANT SHALL BE 100% VESTED IN THE BALANCE OF HIS OR HER DEFERRED
COMPENSATION ACCOUNT ATTRIBUTABLE TO ELECTIVE DEFERRALS AT ALL TIMES.


 


ARTICLE IV
BANK MATCHING CONTRIBUTIONS


 


4.1                                 MATCHING CONTRIBUTIONS FOR ELIGIBLE
EXECUTIVE PARTICIPANTS.


 


7

--------------------------------------------------------------------------------



 


4.1.1.                     EXCEPT AS PROVIDED IN SECTION 4.1.3 BELOW, FOR EACH
ELECTIVE DEFERRAL CREDITED TO A PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT
UNDER SECTION 3.1.1, SUCH PARTICIPANT’S ACCOUNT SHALL ALSO BE CREDITED WITH A
MATCHING CONTRIBUTION UNDER THIS PLAN EQUAL TO (A) THE MATCHING CONTRIBUTION, IF
ANY, THAT WOULD HAVE BEEN CREDITED UNDER THE TERMS OF THE QUALIFIED PLAN WITH
RESPECT TO SUCH AMOUNT IF CONTRIBUTED TO THE QUALIFIED PLAN, DETERMINED WITHOUT
REGARD TO THE CODE LIMITATIONS, MINUS (B) THE MAXIMUM MATCHING CONTRIBUTION
AVAILABLE TO THE PARTICIPANT UNDER THE TERMS OF THE QUALIFIED PLAN WITH RESPECT
TO THE PERIOD TO WHICH SUCH ELECTIVE DEFERRAL RELATES, WITH REGARD TO THE CODE
LIMITATIONS AND ASSUMING THAT THE PARTICIPANT HAS MADE THE LARGEST ELECTIVE
DEFERRAL TO THE QUALIFIED PLAN FOR SUCH PERIOD (AND PRECEDING PERIODS DURING THE
DEFERRAL PERIOD) FOR WHICH A MATCHING CONTRIBUTION IS AVAILABLE UNDER THE
QUALIFIED PLAN; PROVIDED, HOWEVER, THAT NO MATCHING CONTRIBUTION SHALL BE MADE
UNDER SECTIONS 4.1.1 AND 4.1.2 WITH RESPECT TO ELECTIVE DEFERRALS UNDER
SECTION 3.1.1 EXCEEDING 3% OF BASE SALARY.  TO THE EXTENT THAT A PARTICIPANT HAS
NOT MET APPLICABLE SERVICE REQUIREMENTS FOR PARTICIPATION IN MATCHING
CONTRIBUTIONS UNDER THE TERMS OF THE QUALIFIED PLAN, CLAUSE (A) OF THE PRECEDING
SENTENCE SHALL BE APPLIED AS THOUGH THE PARTICIPANT IS ELIGIBLE FOR MATCHING
CONTRIBUTIONS UNDER THE QUALIFIED PLAN; AND NO REDUCTION UNDER CLAUSE (B) OF THE
PRECEDING SENTENCE SHALL APPLY UNTIL THE PARTICIPANT IS ACTUALLY ELIGIBLE FOR
SUCH MATCHING CONTRIBUTIONS.


 


4.1.2.                     IF, FOR ANY PLAN YEAR BEGINNING ON OR AFTER
JANUARY 1, 2007, A PARTICIPANT (A) HAS CONTRIBUTED TO THE QUALIFIED PLAN THE
MAXIMUM AMOUNT OF ELECTIVE DEFERRALS PERMITTED UNDER THE TERMS OF THE QUALIFIED
PLAN (INCLUDING “CATCH-UP” CONTRIBUTIONS, IF AVAILABLE TO THE PARTICIPANT AND
ELIGIBLE FOR MATCHING CONTRIBUTIONS); BUT (B) WAS CREDITED WITH AN AMOUNT OF
MATCHING CONTRIBUTIONS UNDER THE QUALIFIED PLAN WHICH IS LESS THAN THE AMOUNT
SET FORTH IN SECTION 4.1.1(B) ABOVE, THEN THE PARTICIPANT SHALL BE CREDITED WITH
AN ADDITIONAL MATCHING CONTRIBUTION UNDER THIS PLAN EQUAL TO THE AMOUNT SET
FORTH IN SECTION 4.1.1(B) ABOVE FOR SUCH PLAN YEAR MINUS THE AMOUNT OF MATCHING
CONTRIBUTIONS ACTUALLY CREDITED TO THE PARTICIPANT UNDER THE QUALIFIED PLAN FOR
SUCH PLAN YEAR.  NOTWITHSTANDING THE FOREGOING, A PARTICIPANT SHALL BE ELIGIBLE
FOR A MATCHING CONTRIBUTION UNDER THIS SECTION 4.1.2 ONLY IF HE OR SHE IS AN
EMPLOYEE ON THE LAST DAY OF THE APPLICABLE PLAN YEAR.


 


4.1.3.                     FOR EACH INCENTIVE COMPENSATION ELECTIVE DEFERRAL
CREDITED TO A PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT UNDER SECTION 3.1.2,
SUCH PARTICIPANT’S ACCOUNT SHALL ALSO BE CREDITED WITH A MATCHING CONTRIBUTION
UNDER THIS PLAN EQUAL TO THE MATCHING CONTRIBUTION, IF ANY, THAT WOULD BE
CREDITED UNDER THE QUALIFIED PLAN WITH RESPECT TO SUCH AMOUNT IF CONTRIBUTED TO
THE QUALIFIED PLAN, DETERMINED WITHOUT REGARD TO THE CODE LIMITATIONS AND ON THE
BASIS THAT SUCH INCENTIVE COMPENSATION IS SALARY UNDER THE QUALIFIED PLAN IN THE
YEAR PAYABLE; PROVIDED, HOWEVER, THAT NO MATCHING CONTRIBUTION SHALL BE MADE
HEREUNDER WITH RESPECT TO ELECTIVE DEFERRALS UNDER SECTION 3.1.2 EXCEEDING 3% OF
INCENTIVE COMPENSATION.


 


4.1.4.                     NO MATCHING CONTRIBUTION SHALL BE MADE WITH RESPECT
TO A PARTICIPATING DIRECTOR.


 


4.2                                 VESTING OF MATCHING DEFERRALS.  A
PARTICIPANT SHALL BE 100% VESTED IN THE BALANCE OF HIS OR HER DEFERRED
COMPENSATION ACCOUNT ATTRIBUTABLE TO MATCHING DEFERRALS AT ALL TIMES.


 


8

--------------------------------------------------------------------------------



 


ARTICLE V
INVESTMENT OF DEFERRED COMPENSATION


 


5.1                                 DEFERRED COMPENSATION ACCOUNT.  THE
ADMINISTRATOR SHALL ESTABLISH A DEFERRED COMPENSATION ACCOUNT ON THE BOOKS OF
THE PLAN FOR EACH PARTICIPANT, REFLECTING ELECTIVE DEFERRALS AND MATCHING
CONTRIBUTIONS MADE FOR THE PARTICIPANT’S BENEFIT, TOGETHER WITH ANY ADJUSTMENTS
FOR INCOME, GAIN OR LOSS ATTRIBUTABLE THERETO UNDER SECTION 5.2, AND ANY
PAYMENTS, DISTRIBUTIONS, TRANSFERS OR FORFEITURES THEREFROM.  THE OPENING
BALANCE OF THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT AS OF JANUARY 1, 2007
SHALL EQUAL THE BALANCE OF SUCH ACCOUNT AS OF THE CLOSE OF THE PRECEDING
BUSINESS DAY.


 


5.2                                 TIME FOR CREDITING CONTRIBUTIONS.  ELECTIVE
DEFERRALS TO THE PLAN WITH RESPECT TO ANY PAY PERIOD, AND MATCHING CONTRIBUTIONS
ATTRIBUTABLE TO SUCH ELECTIVE DEFERRALS, SHALL NORMALLY BE CREDITED TO THE
PARTICIPANT’S ACCOUNT WITHIN FIVE (5) BUSINESS DAYS OF THE DATE THAT
CORRESPONDING CONTRIBUTIONS ATTRIBUTABLE TO COMPENSATION EARNED IN SUCH PAY
PERIOD ARE CREDITED UNDER THE QUALIFIED PLAN OR WOULD OTHERWISE BE PAID TO THE
PARTICIPANT; PROVIDED, HOWEVER, THAT NO ADJUSTMENT OF EARNINGS OR LOSSES SHALL
BE MADE WITH RESPECT TO ELECTIVE DEFERRALS OR MATCHING CONTRIBUTIONS UNDER
SECTION 5.3 PRIOR TO THE EARLIER OF (A) THE 15TH BUSINESS DAY OF THE CALENDAR
MONTH FOLLOWING THE CALENDAR MONTH IN WHICH THE ELECTIVE DEFERRAL WOULD
OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT BUT FOR THE PARTICIPANT’S DEFERRAL
ELECTION, OR (B) THE DATE SUCH AMOUNTS ARE ACTUALLY CREDITED TO THE
PARTICIPANT’S ACCOUNT ON THE BOOKS OF THE PLAN; PROVIDED, HOWEVER, THAT CLAUSE
(A) SHALL NOT APPLY TO ANY MATCHING CONTRIBUTION MADE UNDER SECTION 4.1.2 OR AS
A RESULT OF CODE LIMITATION TESTING (SUCH AS ADP TESTING) NORMALLY CONDUCTED ON
AN ANNUAL BASIS.  THE ADMINISTRATOR SHALL ESTABLISH ON THE BOOKS OF THE PLAN ONE
OR MORE SUB-ACCOUNTS IN EACH PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT TO
REFLECT SUCH PARTICIPANT’S SCHEDULED DISTRIBUTION ELECTIONS AND SUCH ADDITIONAL
ACCOUNTS OR SUB-ACCOUNTS AS HE DEEMS NECESSARY OR ADVISABLE.


 


5.3                                 HYPOTHETICAL INVESTMENT OF ACCOUNTS.  THE
DEFERRED COMPENSATION ACCOUNT OF A PARTICIPANT, INCLUDING EACH SUB-ACCOUNT
THEREOF, SHALL BE ADJUSTED AS OF EACH VALUATION DATE TO REFLECT THE INCOME, GAIN
OR LOSS THAT WOULD ACCRUE TO SUCH ACCOUNT, IF ASSETS IN THE ACCOUNT WERE
INVESTED AS DESCRIBED IN THIS SECTION 5.2.  EACH PARTICIPANT SHALL DIRECT THE
HYPOTHETICAL INVESTMENT OF THE ELECTIVE DEFERRALS AND MATCHING CONTRIBUTIONS
CREDITED TO THE PLAN ON HIS OR HER BEHALF AMONG SUCH INVESTMENT FUNDS AS ARE
FROM TIME TO TIME MADE AVAILABLE BY THE COMMITTEE.  A PARTICIPANT MAY, AS OF ANY
VALUATION DATE, CHANGE THE INVESTMENT ALLOCATION OF FUTURE ELECTIVE DEFERRALS OR
MATCHING CONTRIBUTIONS, AND MAY ELECT TO TRANSFER ALL OR A PORTION OF THE
BALANCE OF HIS OR HER ACCOUNT HYPOTHETICALLY INVESTED IN ONE INVESTMENT FUND TO
ANY OTHER INVESTMENT FUND OR FUNDS THEN AVAILABLE UNDER THE PLAN, BY DIRECTING
THE ADMINISTRATOR IN SUCH FORM AND AT SUCH TIME AS THE ADMINISTRATOR SHALL
REQUIRE.


 

The hypothetical investment fund options available under the Plan shall be those
designated by the Committee from time to time in its discretion.  The
Administrator may promulgate uniform and nondiscriminatory rules and procedures
governing investment elections under the Plan, including rules governing how
credits or debits to an Account or Sub-Account shall be allocated among
investment funds in the absence of a valid election.

 


9

--------------------------------------------------------------------------------

 


5.4           STATEMENT OF ACCOUNT.  A STATEMENT SHALL BE SENT TO EACH
PARTICIPANT AS TO THE BALANCE OF HIS OR HER DEFERRED COMPENSATION ACCOUNT AT
LEAST ONCE EACH PLAN YEAR.  ELECTRONIC DISTRIBUTION (INCLUDING A REMINDER THAT
SUCH STATEMENT IS AVAILABLE ELECTRONICALLY) WILL SATISFY THIS REQUIREMENT.


 


ARTICLE VI


PAYMENT OF DEFERRED COMPENSATION


 


6.1           HARDSHIP DISTRIBUTIONS.  A PARTICIPANT MAY REQUEST THAT ALL OR A
PORTION OF HIS OR HER VESTED ACCOUNT BALANCE BE DISTRIBUTED AT ANY TIME BY
SUBMITTING A WRITTEN REQUEST TO THE ADMINISTRATOR, PROVIDED THAT THE PARTICIPANT
HAS INCURRED A HARDSHIP, AND THE DISTRIBUTION IS NECESSARY TO ALLEVIATE SUCH
HARDSHIP.  IN DETERMINING WHETHER THE HARDSHIP DISTRIBUTION REQUEST SHOULD BE
APPROVED, THE ADMINISTRATOR MAY RELY ON THE PARTICIPANT’S REPRESENTATION THAT
THE HARDSHIP CANNOT BE ALLEVIATED:


 


6.1.1.       THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE;


 


6.1.2.       BY THE PARTICIPANT TAKING ANY WITHDRAWALS THEN AVAILABLE TO HIM OR
HER UNDER THE TERMS OF THE QUALIFIED PLAN;


 


6.1.3.       BY REASONABLE LIQUIDATION OF THE PARTICIPANT’S ASSETS, INCLUDING
AMOUNTS AVAILABLE FOR WITHDRAWAL FROM THE QUALIFIED PLAN, TO THE EXTENT SUCH
LIQUIDATION WOULD NOT ITSELF CAUSE A SEVERE FINANCIAL HARDSHIP; OR


 


6.1.4.       BY CESSATION OF HIS OR HER ELECTIVE DEFERRALS UNDER SECTION 3.4.3
OF THIS PLAN OR A SIMILAR DEFERRED COMPENSATION PLAN TO THE EXTENT AVAILABLE.


 


6.2           ADMINISTRATION OF HARDSHIP DISTRIBUTIONS.  THE ADMINISTRATOR SHALL
DEEM A DISTRIBUTION TO BE NECESSARY TO ALLEVIATE A HARDSHIP IF THE DISTRIBUTION
DOES NOT EXCEED THE AMOUNTS NECESSARY TO SATISFY THE PARTICIPANT’S HARDSHIP,
PLUS AMOUNTS NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF THE
DISTRIBUTION.  THE ACCOUNT BALANCE THAT IS NOT DISTRIBUTED PURSUANT TO THE
HARDSHIP REQUEST SHALL REMAIN IN THE PLAN.  DISTRIBUTIONS TO ALLEVIATE A
HARDSHIP WILL BE MADE AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE
ADMINISTRATOR HAS REVIEWED AND APPROVED THE REQUEST.  AN AMOUNT TO BE
DISTRIBUTED FOR HARDSHIP SHALL BE DEBITED FROM THE PARTICIPANT’S DEFERRED
COMPENSATION ACCOUNT NOT HELD IN A SCHEDULED DISTRIBUTION SUB-ACCOUNT, OR (IF
SUCH AMOUNT IS NOT SUFFICIENT) FROM THE SUB-ACCOUNT(S) HAVING THE LATEST
SCHEDULED DISTRIBUTION DATE.


 


6.3           SCHEDULED DISTRIBUTION.  A PARTICIPANT MAY ELECT TO RECEIVE A
SCHEDULED DISTRIBUTION WITH RESPECT TO AN ELECTIVE DEFERRAL AT THE TIME HE OR
SHE FILES THE APPLICABLE DEFERRAL ELECTION UNDER SECTION 3.1.  A PARTICIPANT MAY
ELECT IN ACCORDANCE WITH SECTION 3.1.4 TO DIRECT ALL OR A PORTION OF HIS OR HER
ELECTIVE DEFERRALS FOR THE PLAN YEAR INTO ONE OR MORE SUB-ACCOUNT(S), PROVIDED
THAT ANY SUCH SUB-ACCOUNT HAS A SCHEDULED DISTRIBUTION DATE WHICH IS NOT EARLIER
THAN TWELVE (12) MONTHS AFTER THE END OF THE DEFERRAL PERIOD TO WHICH THE
ELECTIVE DEFERRAL RELATES.  THE ADMINISTRATOR MAY ESTABLISH UNIFORM AND
NONDISCRIMINATORY RULES AND PROCEDURES GOVERNING SCHEDULED DISTRIBUTION
SUB-ACCOUNTS, INCLUDING ESTABLISHING LIMITATIONS ON THE NUMBER OF SUB-ACCOUNTS
AVAILABLE TO PARTICIPANTS FOR ANY DEFERRAL PERIOD OR IN THE AGGREGATE, AND THE
MINIMUM


 


10

--------------------------------------------------------------------------------



 

length of deferral to be provided under any newly-established Sub-Account, as
the Administrator deems appropriate.


 

Except to the extent the Participant elects otherwise in accordance with
Section 6.7, any “Post-Secondary Education Subaccounts” of the Participant as in
effect under the terms of the Plan immediately prior to January 1, 2007 shall be
redesignated as Scheduled Distribution Sub-Accounts hereunder, having the same
scheduled distribution date(s) and method of distribution.

 

To the extent permitted by the Administrator at the time of election, such
election may designate whether the elected Scheduled Distribution date shall
continue to apply notwithstanding the Participant’s intervening retirement,
death, Disability or Termination of Service.  Except as otherwise elected by a
Participant under the preceding sentence, an election of a Scheduled
Distribution shall automatically terminate upon the Participant’s retirement,
death, Disability or Termination of Service, at which time the provisions of
Sections 6.4, 6.5 and 6.6 shall govern distribution of the Participant’s
Account.

 

A Participant may, with the consent of the Administrator and to the extent
permitted under Code Section 409A and regulations thereunder, elect to
(a) revoke a Scheduled Distribution (provided that the Participant’s Scheduled
Distribution election would otherwise automatically terminate upon the
Participant’s Termination of Service for any reason), in which case the balance
of the applicable Sub-Account will be restored to the Participant’s Deferred
Compensation Account, or (b) extend to a later date the date on which a
Scheduled Distribution will occur, in which case the applicable Sub-Account will
be redesignated or merged with another existing Sub-Account having the same
designated distribution date.  A Participant may make an election under the
preceding sentence by filing a new election prior to his or her Termination of
Service at such time and in such form as the Administrator shall designate.  Any
election to revoke or extend the date of a Scheduled Distribution shall not take
effect until at least twelve months after the date on which it is made and must
provide for a deferred distribution date not earlier than five years after the
date such Scheduled Distribution was otherwise scheduled to be made and not
later than the date set forth in Section 6.6.  A Scheduled Distribution may be
made in a single lump sum payment or in installments over two to eleven years
(as described in Section 6.5.1 or 6.5.2, respectively).

 


6.4           RETIREMENT, DEATH OR OTHER SEPARATION FROM SERVICE.


 


6.4.1.       INITIAL DISTRIBUTION ELECTION.  A PARTICIPANT WHO HAS INCURRED A
TERMINATION OF SERVICE, WHETHER BY REASON OF RETIREMENT, VOLUNTARY OR
INVOLUNTARY TERMINATION, DEATH OR DISABILITY (EACH A “DISTRIBUTION EVENT”),
SHALL RECEIVE DISTRIBUTION OF HIS OR HER ACCOUNT (OTHER THAN A SCHEDULED
DISTRIBUTION SUB-ACCOUNT HAVING A SCHEDULED DISTRIBUTION DATE PRIOR TO THE DATE
OF TERMINATION OF SERVICE OR A SCHEDULED DISTRIBUTION SUB-ACCOUNT SUBJECT TO A
LATER SCHEDULED DISTRIBUTION DATE WITH RESPECT TO WHICH THE PARTICIPANT HAS
ELECTED UNDER SECTION 6.3 THAT NO INTERVENING DISTRIBUTION DATE SHALL APPLY) IN
A SINGLE LUMP SUM PAYMENT AS SOON AS PRACTICABLE BUT IN ANY EVENT WITHIN NINETY
(90) DAYS FOLLOWING SUCH TERMINATION OF SERVICE.  NOTWITHSTANDING THE FOREGOING,
THE ADMINISTRATOR MAY PERMIT A PARTICIPANT TO ELECT A LATER PAYMENT COMMENCEMENT
DATE PERMITTED UNDER SECTION 6.6, OR AN ALTERNATE METHOD OF DISTRIBUTION
PERMITTED UNDER SECTION 6.5, BY FILING A WRITTEN REQUEST WITH THE ADMINISTRATOR
AT THE TIME THE PARTICIPANT


 


11

--------------------------------------------------------------------------------



 


FILES AN INITIAL DEFERRAL ELECTION UNDER SECTION 3.2.  TO THE EXTENT PERMITTED
UNDER RULES ESTABLISHED BY THE ADMINISTRATOR AT THE TIME OF ELECTION, SUCH AN
ELECTION MAY SEPARATELY SPECIFY DIFFERENT TIMES OR AVAILABLE METHODS OF PAYMENT
FOR DIFFERENT DISTRIBUTION EVENTS.


 


6.4.2.       CHANGES IN DISTRIBUTION ELECTION.  THE ADMINISTRATOR MAY PERMIT A
PARTICIPANT TO DEFER THE COMMENCEMENT OF HIS OR HER DISTRIBUTION TO A DATE
PERMITTED UNDER SECTION 6.6, OR SELECT AN ALTERNATIVE METHOD OF DISTRIBUTION
PERMITTED UNDER SECTION 6.5, AFTER THE INITIAL DEFERRAL ELECTION BY FILING A
WRITTEN REQUEST WITH THE ADMINISTRATOR.  SUCH A CHANGE ELECTION SHALL NOT TAKE
EFFECT UNTIL AT LEAST TWELVE MONTHS AFTER THE DATE ON WHICH IT IS MADE AND SHALL
BE EFFECTIVE ONLY IF (A) THE ELECTION IS FILED WITH THE ADMINISTRATOR BEFORE THE
PARTICIPANT’S TERMINATION OF SERVICE; (B) THE ELECTION DOES NOT ACCELERATE THE
TIMING OR PAYMENT SCHEDULE OF ANY DISTRIBUTION; (C) THE PAYMENT COMMENCEMENT
DATE IN THE CHANGE ELECTION IS NOT LESS THAN FIVE YEARS AFTER THE DATE THE
DISTRIBUTION WOULD OTHERWISE HAVE COMMENCED FOR THE DISTRIBUTION EVENT WITHOUT
REGARD TO SUCH ELECTION; AND (D) THE ADMINISTRATOR APPROVES SUCH ELECTION. 
EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.7, A PARTICIPANT’S DISTRIBUTION
ELECTION SHALL BECOME IRREVOCABLE UPON THE PARTICIPANT’S TERMINATION OF SERVICE.


 


6.4.3.       DEATH.  IF A PARTICIPANT DIES BEFORE DISTRIBUTION OF HIS OR HER
ACCOUNT HAS COMMENCED, THE PARTICIPANT’S BENEFIT UNDER THE PLAN SHALL BE PAID TO
HIS OR HER BENEFICIARY IN A SINGLE LUMP SUM PAYMENT AS SOON AS PRACTICABLE
FOLLOWING THE PARTICIPANT’S DEATH.


 


6.4.4.       DISTRIBUTION EVENT.  WHETHER A PARTICIPANT HAS INCURRED A
DISTRIBUTION EVENT SHALL BE DETERMINED BY THE ADMINISTRATOR IN A MANNER
CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A AND REGULATIONS THEREUNDER.


 


6.5           METHOD OF PAYMENT.


 


6.5.1.       LUMP SUM PAYMENT.  DISTRIBUTION OF A PARTICIPANT’S ACCOUNT PURSUANT
TO SECTION 6.1, 6.3 OR 6.4, MAY BE MADE IN A CASH LUMP SUM.


 


6.5.2.       INSTALLMENT DISTRIBUTION.  A PARTICIPANT REQUESTING DISTRIBUTION OF
AN ACCOUNT PURSUANT TO SECTION 6.4 MAY, WITH THE APPROVAL OF THE ADMINISTRATOR,
RECEIVE DISTRIBUTION IN PERIODIC PAYMENTS IN LIEU OF A LUMP SUM.  PERIODIC
PAYMENTS SHALL BE PAID ON A SEMI-ANNUAL BASIS, IN JANUARY AND JULY OF EACH YEAR,
OVER A PERIOD THAT DOES NOT EXCEED TWENTY-TWO (22) INSTALLMENTS (ELEVEN (11)
YEARS).  EACH INSTALLMENT PAYMENT SHALL BE DETERMINED BY DIVIDING THE
PARTICIPANT’S THEN-CURRENT ACCOUNT BALANCE BY THE NUMBER OF SEMI-ANNUAL PAYMENTS
REMAINING TO BE PAID. THE ADMINISTRATOR MAY ESTABLISH UNIFORM AND
NONDISCRIMINATORY RULES AND PROCEDURES GOVERNING THE PAYMENT OF INSTALLMENT
DISTRIBUTIONS, INCLUDING THE MAXIMUM PERIOD OVER WHICH INSTALLMENT DISTRIBUTIONS
SHALL BE MADE AND THE MINIMUM AMOUNT WHICH MUST BE DISTRIBUTED EACH PLAN YEAR,
AS THE ADMINISTRATOR DEEMS APPROPRIATE.


 


6.5.3.       DEATH OF PARTICIPANT OR BENEFICIARY DURING INSTALLMENT DISTRIBUTION
PERIOD.  IF A PARTICIPANT WHO HAS ELECTED INSTALLMENT PAYMENTS UNDER
SECTION 6.5.2 DIES AFTER PAYMENTS HAVE COMMENCED BUT BEFORE ALL AMOUNTS HELD IN
THE ACCOUNT HAVE BEEN


 


12

--------------------------------------------------------------------------------



 


DISTRIBUTED, THE REMAINING ACCOUNT BALANCE SHALL BE PAID TO THE BENEFICIARY OR
BENEFICIARIES DESIGNATED BY THE PARTICIPANT OVER THE THEN REMAINING INSTALLMENT
PERIOD, OR IF THE PARTICIPANT HAS SO ELECTED, IN A SINGLE LUMP SUM PAYMENT AS
SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S DEATH.  IF THE DESIGNATED
BENEFICIARY DIES AFTER THE PARTICIPANT BUT BEFORE ALL AMOUNTS HELD IN THE
ACCOUNT HAVE BEEN DISTRIBUTED, THE THEN REMAINING BALANCE IN THE PARTICIPANT’S
ACCOUNT SHALL BE DISTRIBUTED IN A LUMP SUM PAYMENT TO THE BENEFICIARY’S ESTATE
AS PROVIDED IN SECTION 6.5.1 (EXCEPT TO THE EXTENT THAT THE PARTICIPANT HAS
DESIGNATED ONE OR MORE CONTINGENT BENEFICIARIES) AS SOON AS PRACTICABLE AFTER
THE BENEFICIARY’S DEATH.


 


6.5.4.       LIMIT ON DISTRIBUTION METHOD.  NOTWITHSTANDING THE FOREGOING, TO
THE EXTENT PERMITTED UNDER SECTION 409A, IF THE PARTICIPANT’S AGGREGATE DEFERRED
COMPENSATION ACCOUNT DOES NOT EXCEED THE DOLLAR LIMITATION ON ELECTIVE DEFERRALS
AS THEN IN EFFECT UNDER CODE SECTION 402(G) AT THE TIME OF HIS OR HER
TERMINATION OF SERVICE OR EARLIER DISTRIBUTION EVENT, DISTRIBUTION SHALL BE MADE
TO THE PARTICIPANT (OR HIS OR HER BENEFICIARY IN THE CASE OF THE PARTICIPANT’S
DEATH) IN A SINGLE LUMP-SUM PAYMENT WITHIN NINETY (90) DAYS AFTER SUCH
TERMINATION OF SERVICE OR EARLIER DISTRIBUTION EVENT.


 


6.6           PAYMENT COMMENCEMENT DATE.   A PARTICIPANT MAY NOT ELECT A
DISTRIBUTION DATE LATER THAN (A) APRIL 1 OF THE CALENDAR YEAR AFTER THE YEAR IN
WHICH THE PARTICIPANT ATTAINS AGE 70½, OR (B) FIVE YEARS AFTER THE PARTICIPANT’S
TERMINATION OF SERVICE, IF LATER.


 


6.7           TRANSITION RULE ELECTION.  PURSUANT TO INTERNAL REVENUE SERVICE
NOTICE 2005-1, Q&A-19(C), AS EXTENDED BY NOTICE OF PROPOSED RULEMAKING
REG-158080-04, A PARTICIPANT MAY, PRIOR TO DECEMBER 31, 2007 OR SUCH LATER DATE
AS SHALL BE PERMITTED BY THE ADMINISTRATOR IN ACCORDANCE WITH CODE SECTION 409A,
MODIFY OR MAKE NEW ELECTIONS REGARDING DISTRIBUTION OF HIS OR HER
ACCOUNT(S) UNDER SECTIONS 6.3, 6.4 AND 6.5, AT SUCH TIME AND IN SUCH FORM AS THE
ADMINISTRATOR SHALL DESIGNATE; PROVIDED, HOWEVER, THAT NO SUCH DISTRIBUTION
ELECTION MAY AFFECT PAYMENTS THAT THE PARTICIPANT WOULD OTHERWISE RECEIVE IN
2007 OR CAUSE PAYMENTS TO BE MADE IN 2007.


 


6.8           ACCELERATION OF PAYMENT DATE.  NOTWITHSTANDING THE FOREGOING,  THE
DISTRIBUTION OF BENEFITS HEREUNDER MAY BE ACCELERATED, WITH THE CONSENT OF THE
ADMINISTRATOR, UNDER THE FOLLOWING CIRCUMSTANCES:


 


6.8.1.       COMPLIANCE WITH DOMESTIC RELATIONS ORDER.  TO PERMIT PAYMENT TO AN
INDIVIDUAL OTHER THAN THE PARTICIPANT AS NECESSARY TO COMPLY WITH THE PROVISIONS
OF A DOMESTIC RELATIONS ORDER (AS DEFINED IN CODE SECTION 414(P)(1)(B));


 


6.8.2.       CONFLICTS OF INTEREST.  TO PERMIT PAYMENT AS NECESSARY TO COMPLY
WITH THE PROVISIONS OF A FEDERAL GOVERNMENT ETHICS AGREEMENT OR TO AVOID
VIOLATION OF AN APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN ETHICS LAW OR
CONFLICTS OF INTEREST LAW;


 


6.8.3.       PAYMENT OF EMPLOYMENT TAXES.  TO PERMIT PAYMENT OF FEDERAL
EMPLOYMENT TAXES UNDER CODE SECTIONS 3101, 3121(A) OR 3121(V)(2), OR TO COMPLY
WITH ANY FEDERAL TAX WITHHOLDING PROVISIONS OR CORRESPONDING WITHHOLDING
PROVISIONS OF APPLICABLE STATE, LOCAL, OR FOREIGN TAX LAWS AS A RESULT OF THE
PAYMENT OF FEDERAL


 


13

--------------------------------------------------------------------------------



 


EMPLOYMENT TAXES, AND TO PAY THE ADDITIONAL INCOME TAX AT SOURCE ON WAGES
ATTRIBUTABLE TO THE PYRAMIDING CODE SECTION 3401 WAGES AND TAXES; OR


 


6.8.4.       TAX EVENT.  UPON A GOOD FAITH, REASONABLE DETERMINATION BY THE
ADMINISTRATOR, AND UPON ADVICE OF COUNSEL, THAT THE PLAN FAILS TO MEET THE
REQUIREMENTS OF CODE SECTION 409A AND REGULATIONS THEREUNDER.  SUCH PAYMENT MAY
NOT EXCEED THE AMOUNT REQUIRED TO BE INCLUDED IN INCOME AS A RESULT OF THE
FAILURE TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A.


 


6.9           DELAY OF PAYMENTS.  A PAYMENT OTHERWISE REQUIRED TO BE MADE UNDER
THE TERMS OF THE PLAN MAY BE DELAYED SOLELY TO THE EXTENT NECESSARY UNDER THE
FOLLOWING CIRCUMSTANCES, PROVIDED THAT PAYMENT IS MADE AS SOON AS POSSIBLE
WITHIN THE FIRST CALENDAR YEAR AFTER THE REASON FOR DELAY NO LONGER APPLIES:


 


6.9.1.       PAYMENTS SUBJECT TO THE DEDUCTION LIMITATION.  THE BANK REASONABLY
ANTICIPATES THAT SUCH PAYMENT WOULD OTHERWISE VIOLATE CODE SECTION 162(M);


 


6.9.2.       VIOLATION OF LAW.  THE ADMINISTRATOR REASONABLY DETERMINES THAT
MAKING THE PAYMENT WILL VIOLATE FEDERAL SECURITIES OR OTHER APPLICABLE LAWS; OR


 


6.9.3.       OTHER PERMITTED EVENT. UPON SUCH OTHER EVENTS AND CONDITIONS AS THE
COMMISSIONER OF INTERNAL REVENUE SHALL PRESCRIBE IN GENERALLY APPLICABLE
GUIDANCE


 


ARTICLE VII
ADMINISTRATION OF THE PLAN


 


7.1           ADMINISTRATION BY THE BANK.  THE COMMITTEE SHALL BE RESPONSIBLE
FOR THE GENERAL OPERATION AND ADMINISTRATION OF THE PLAN AND FOR CARRYING OUT
THE PROVISIONS THEREOF.  THE COMMITTEE MAY APPOINT SUCH PERSON OR PERSONS AS IT
DEEMS APPROPRIATE TO PERFORM ALL OR ANY OF THE FUNCTIONS OF THE ADMINISTRATOR
UNDER THE TERMS OF THE PLAN.  TO THE EXTENT THAT NO SUCH PERSON OR PERSONS ARE
APPOINTED, THE COMMITTEE SHALL SERVE AS ADMINISTRATOR.


 


7.2           GENERAL POWERS OF ADMINISTRATION.  THE COMMITTEE SHALL HAVE
AUTHORITY AND DISCRETION TO CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION
OF THE PLAN, INCLUDING ALL RIGHTS AND POWERS NECESSARY OR CONVENIENT TO THE
CARRYING OUT OF ITS FUNCTIONS HEREUNDER, WHETHER OR NOT SUCH RIGHTS AND POWERS
ARE SPECIFICALLY ENUMERATED HEREIN.  THE COMMITTEE MAY, IN ITS DISCRETION,
DELEGATE AUTHORITY WITH REGARD TO THE ADMINISTRATION OF THE PLAN TO ANY
INDIVIDUAL, OFFICER OR COMMITTEE IN ACCORDANCE WITH SECTION 7.2.7 BELOW. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, IF AN ACTION OR DIRECTION OF
ANY PERSON TO WHOM AUTHORITY HEREUNDER HAS BEEN DELEGATED CONFLICTS WITH AN
ACTION OR DIRECTION OF THE COMMITTEE, THEN THE AUTHORITY OF THE COMMITTEE SHALL
SUPERSEDE THAT OF THE DELEGATE WITH RESPECT TO SUCH ACTION OR DIRECTION.

 

Without limiting the generality of the foregoing, and in addition to the other
powers set forth in this Section 7.2, the Committee or its delegate shall have
the following express authorities:

 


7.2.1.       TO CONSTRUE AND INTERPRET THE PROVISIONS OF THE PLAN; TO DECIDE ALL
QUESTIONS ARISING THEREUNDER, INCLUDING, WITHOUT LIMITATION, QUESTIONS OF
ELIGIBILITY FOR PARTICIPATION,


 


14

--------------------------------------------------------------------------------



 


ELIGIBILITY FOR BENEFITS, THE VALIDITY OF ANY ELECTION OR DESIGNATION MADE UNDER
THE PLAN, AND THE AMOUNT, MANNER AND TIME OF PAYMENT OF ANY BENEFITS HEREUNDER;
AND TO MAKE FACTUAL DETERMINATIONS NECESSARY OR APPROPRIATE FOR SUCH DECISIONS
OR DETERMINATION;


 


7.2.2.       TO PRESCRIBE PROCEDURES TO BE FOLLOWED BY PARTICIPANTS,
BENEFICIARIES OR ALTERNATE PAYEES IN FILING APPLICATIONS FOR BENEFITS AND ANY
OTHER ELECTIONS, DESIGNATIONS AND FORMS REQUIRED OR PERMITTED UNDER THE PLAN;


 


7.2.3.       TO PREPARE AND DISTRIBUTE INFORMATION EXPLAINING THE PLAN;


 


7.2.4.       TO RECEIVE FROM THE BANK AND FROM PARTICIPANTS, BENEFICIARIES AND
ALTERNATE PAYEES SUCH INFORMATION AS SHALL BE NECESSARY FOR THE PROPER
ADMINISTRATION OF THE PLAN;


 


7.2.5.       TO FURNISH THE BANK OR THE BOARD OF DIRECTORS, UPON REQUEST, SUCH
REPORTS WITH RESPECT TO THE ADMINISTRATION OF THE PLAN AS ARE REASONABLE AND
APPROPRIATE;


 


7.2.6.       TO APPOINT OR EMPLOY ADVISORS, INCLUDING LEGAL AND ACTUARIAL
COUNSEL (WHO MAY ALSO BE COUNSEL TO THE BANK) TO RENDER ADVICE WITH REGARD TO
ANY RESPONSIBILITY OF THE COMMITTEE UNDER THE PLAN OR TO ASSIST IN THE
ADMINISTRATION OF THE PLAN;


 


7.2.7.       TO DESIGNATE IN WRITING OTHER PERSONS TO CARRY OUT A SPECIFIED PART
OR PARTS OF ITS RESPONSIBILITIES HEREUNDER (INCLUDING THIS POWER TO DESIGNATE
OTHER PERSONS TO CARRY OUT A PART OF SUCH DESIGNATED RESPONSIBILITY). ANY SUCH
PERSON MAY BE REMOVED BY THE COMMITTEE AT ANY TIME WITH OR WITHOUT CAUSE;


 


7.2.8.       TO RULE ON CLAIMS, AND TO DETERMINE THE VALIDITY OF DOMESTIC
RELATIONS ORDERS AND COMPLY WITH SUCH ORDERS; AND


 


7.2.9.       ALL RULES, ACTIONS, INTERPRETATIONS AND DECISIONS OF THE COMMITTEE
ARE CONCLUSIVE AND BINDING ON ALL PERSONS, AND SHALL BE GIVEN THE MAXIMUM
POSSIBLE DEFERENCE ALLOWED BY LAW.


 


7.3           RULES OF THE ADMINISTRATOR.  THE ADMINISTRATOR MAY ADOPT SUCH
RULES AS IT DEEMS NECESSARY, DESIRABLE OR APPROPRIATE. WHEN MAKING A
DETERMINATION OR CALCULATION, THE ADMINISTRATOR SHALL BE ENTITLED TO RELY UPON
INFORMATION FURNISHED BY A PARTICIPANT OR BENEFICIARY, THE BANK, THE LEGAL
COUNSEL OF THE BANK, OR SUCH OTHER PERSON AS IT DEEMS APPROPRIATE, AND SHALL
FURTHER BE ENTITLED TO RELY CONCLUSIVELY UPON ALL TABLES, VALUATIONS,
CERTIFICATES, OPINIONS AND REPORTS FURNISHED BY ANY ACTUARY, ACCOUNTANT,
CONTROLLER, COUNSEL OR OTHER PERSON EMPLOYED OR ENGAGED BY THE BANK WITH RESPECT
TO THE PLAN.


 


7.4           CLAIMS PROCEDURE.  ANY PERSON WHO BELIEVES THAT HE OR SHE IS THEN
ENTITLED TO RECEIVE A BENEFIT UNDER THE PLAN MAY FILE A CLAIM IN WRITING WITH
THE ADMINISTRATOR.  EXCEPT TO THE EXTENT THE COMMITTEE ADOPTS AN ALTERNATE
PROCEDURE FOR THE REVIEW OF CLAIMS, THE PROCEDURES IN THIS SECTION 7.4 SHALL
APPLY.  THE ADMINISTRATOR SHALL, WITHIN NINETY (90) DAYS OF THE RECEIPT OF A
CLAIM, EITHER ALLOW OR DENY THE CLAIM IN WRITING.  A DENIAL OF A CLAIM SHALL BE
WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT AND SHALL
INCLUDE: (A) THE SPECIFIC REASON OR REASONS FOR THE DENIAL; (B) SPECIFIC
REFERENCES TO PERTINENT PLAN PROVISIONS ON WHICH THE DENIAL IS BASED;


 


15

--------------------------------------------------------------------------------



 


(C) A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE
CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR
INFORMATION IS NECESSARY; AND (D) AN EXPLANATION OF THE PLAN’S CLAIM REVIEW
PROCEDURE.  A CLAIMANT WHOSE CLAIM IS DENIED (OR HIS OR HER DULY AUTHORIZED
REPRESENTATIVE) MAY, WITHIN SIXTY (60) DAYS AFTER RECEIPT OF DENIAL OF THE
CLAIM: (1) SUBMIT A WRITTEN REQUEST FOR REVIEW TO THE COMMITTEE; (2) REVIEW
PERTINENT DOCUMENTS; AND (3) SUBMIT ISSUES AND COMMENTS IN WRITING.  THE
ADMINISTRATOR SHALL NOTIFY THE CLAIMANT OF THE DECISION OF THE COMMITTEE ON
REVIEW WITHIN SIXTY (60) DAYS OF RECEIPT OF A REQUEST.  NO LEGAL ACTION MAY BE
COMMENCED BY A PARTICIPANT OR BENEFICIARY WITH RESPECT TO A BENEFIT UNDER THIS
PLAN WITHOUT FIRST EXHAUSTING THE PLAN’S ADMINISTRATIVE CLAIMS PROCEDURES, AND
ANY LEGAL ACTION WITH RESPECT TO A CLAIM THAT HAS BEEN FINALLY DENIED MUST BE
COMMENCED NO LATER THAN ONE YEAR AFTER THE DATE OF THE PLAN’S FINAL DENIAL OF
SUCH CLAIM UPON APPEAL.


 


ARTICLE VIII
GENERAL PROVISIONS


 


8.1           PARTICIPANT’S RIGHTS UNSECURED.  THE RIGHT OF ANY PARTICIPANT TO
RECEIVE FUTURE PAYMENTS UNDER THE PROVISIONS OF THE PLAN SHALL BE AN UNSECURED
CLAIM AGAINST THE GENERAL ASSETS OF THE BANK.  THE BANK SHALL BE UNDER NO
OBLIGATION TO ESTABLISH ANY SEPARATE FUND, PURCHASE ANY ANNUITY CONTRACT, OR IN
ANY OTHER WAY MAKE ANY SPECIAL PROVISION OR SPECIFICALLY EARMARK ANY FUNDS FOR
THE PAYMENT OF AMOUNTS CALLED FOR UNDER THE PLAN.  IF THE BANK CHOOSES TO
ESTABLISH SUCH A FUND, OR PURCHASE SUCH AN ANNUITY CONTRACT OR MAKE ANY OTHER
AGREEMENT TO PROVIDE FOR SUCH PAYMENTS, THAT FUND, CONTRACT OR ARRANGEMENT SHALL
REMAIN PART OF THE BANK’S GENERAL ASSETS AND NO PERSON CLAIMING PAYMENTS UNDER
THE PLAN SHALL HAVE ANY RIGHT, TITLE OR INTEREST IN OR TO ANY SUCH FUND,
CONTRACT OR ARRANGEMENT.


 


8.2           NON-ASSIGNABILITY.  NONE OF THE BENEFITS, PAYMENTS, PROCEEDS OR
CLAIMS OF ANY PARTICIPANT OR BENEFICIARY SHALL BE SUBJECT TO ANY CLAIM OF ANY
CREDITOR OF ANY PARTICIPANT OR BENEFICIARY AND, IN PARTICULAR, THE SAME SHALL
NOT BE SUBJECT TO ATTACHMENT OR GARNISHMENT OR OTHER LEGAL PROCESS BY ANY
CREDITOR OF SUCH PARTICIPANT OR BENEFICIARY, NOR SHALL ANY PARTICIPANT OR
BENEFICIARY HAVE ANY RIGHT TO ALIENATE, ANTICIPATE, COMMUTE, PLEDGE, ENCUMBER OR
ASSIGN ANY OF THE BENEFITS OR PAYMENTS OR PROCEEDS WHICH HE OR SHE MAY EXPECT TO
RECEIVE, CONTINGENTLY OR OTHERWISE, UNDER THE PLAN. NOTWITHSTANDING THE
FOREGOING, THE BANK SHALL COMPLY WITH THE TERMS OF A DOMESTIC RELATIONS ORDER
APPLICABLE TO A PARTICIPANT’S INTEREST IN THE PLAN, PROVIDED THAT SUCH ORDER
DOES NOT REQUIRE THE PAYMENT OF BENEFITS IN A MANNER OR AMOUNT, OR AT A TIME,
INCONSISTENT WITH THE TERMS OF THE PLAN.  THE BANK SHALL HAVE NO LIABILITY TO
ANY PARTICIPANT OR BENEFICIARY TO THE EXTENT THAT HIS OR HER BENEFIT IS REDUCED
IN ACCORDANCE WITH THE TERMS OF A DOMESTIC RELATIONS ORDER THAT THE BANK APPLIES
IN GOOD FAITH.


 


8.3           TAXES.  THE ADMINISTRATOR SHALL WITHHOLD ALL FEDERAL, STATE OR
LOCAL TAXES THAT IT REASONABLY BELIEVES ARE REQUIRED TO BE WITHHELD FROM ANY
PAYMENTS UNDER THE PLAN.


 


8.4           LIMITATION OF PARTICIPANT’S RIGHTS.  NOTHING CONTAINED IN THE PLAN
SHALL CONFER UPON ANY PERSON A RIGHT TO BE EMPLOYED OR TO CONTINUE IN THE EMPLOY
OF THE BANK, OR INTERFERE IN ANY WAY WITH THE RIGHT OF THE BANK TO TERMINATE THE
EMPLOYMENT OF A PARTICIPANT AT ANY TIME, WITH OR WITHOUT CAUSE.


 


16

--------------------------------------------------------------------------------



 


8.5           RECEIPT AND RELEASE.  ANY PAYMENT TO ANY PARTICIPANT OR
BENEFICIARY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN SHALL, TO THE EXTENT
THEREOF, BE IN FULL SATISFACTION OF ALL CLAIMS AGAINST THE BANK OR THE PLAN, AND
THE ADMINISTRATOR MAY REQUIRE SUCH PARTICIPANT OR BENEFICIARY, AS A CONDITION
PRECEDENT TO SUCH PAYMENT, TO EXECUTE A RECEIPT AND RELEASE TO SUCH EFFECT.  IF
ANY PARTICIPANT OR BENEFICIARY IS DETERMINED BY THE ADMINISTRATOR TO BE
INCOMPETENT BY REASON OF PHYSICAL OR MENTAL DISABILITY (INCLUDING MINORITY) TO
GIVE A VALID RECEIPT AND RELEASE, THE ADMINISTRATOR MAY CAUSE THE PAYMENT OR
PAYMENTS BECOMING DUE TO SUCH PERSON TO BE MADE TO ANOTHER PERSON FOR HIS OR HER
BENEFIT WITHOUT RESPONSIBILITY ON THE PART OF THE ADMINISTRATOR OR THE BANK TO
FOLLOW THE APPLICATION OF SUCH FUNDS.


 


8.6           GOVERNING LAW.  THE PLAN SHALL BE CONSTRUED, ADMINISTERED, AND
GOVERNED IN ALL RESPECTS UNDER AND BY THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS.  IF ANY PROVISION SHALL BE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF
SHALL CONTINUE TO BE FULLY EFFECTIVE.


 


8.7           DESIGNATION OF BENEFICIARY.  A PARTICIPANT MAY DESIGNATE A
BENEFICIARY BY SO NOTIFYING THE ADMINISTRATOR IN WRITING, IN A FORM ACCEPTABLE
TO THE ADMINISTRATOR, AT ANY TIME BEFORE THE PARTICIPANT’S DEATH.  A PARTICIPANT
MAY REVOKE ANY BENEFICIARY DESIGNATION OR DESIGNATE A NEW BENEFICIARY AT ANY
TIME WITHOUT THE CONSENT OF A BENEFICIARY OR ANY OTHER PERSON.  IF NO
BENEFICIARY IS DESIGNATED OR NO DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT,
PAYMENT SHALL BE MADE IN A SINGLE LUMP SUM TO THE PARTICIPANT’S ESTATE.


 


8.8           SUCCESSORSHIP.  THE PLAN SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE BANK AND ITS SUCCESSORS AND ASSIGNS, AND THE PARTICIPANTS, AND
THE SUCCESSORS, ASSIGNS, DESIGNEES AND ESTATES OF THE PARTICIPANTS.  THE PLAN
SHALL ALSO BE BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSOR BANK OR
ORGANIZATION SUCCEEDING TO SUBSTANTIALLY ALL OF THE ASSETS AND BUSINESS OF THE
BANK, BUT NOTHING IN THE PLAN SHALL PRECLUDE THE BANK FROM MERGING OR
CONSOLIDATING INTO OR WITH, OR TRANSFERRING ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO, ANOTHER BANK WHICH ASSUMES THE PLAN AND ALL OBLIGATIONS OF THE BANK
HEREUNDER.  THE BANK AGREES THAT IT WILL MAKE APPROPRIATE PROVISION FOR THE
PRESERVATION OF PARTICIPANTS’ RIGHTS UNDER THE PLAN IN ANY AGREEMENT OR PLAN
WHICH IT MAY ENTER INTO TO EFFECT ANY SUCH MERGER, CONSOLIDATION, REORGANIZATION
OR TRANSFER OF ASSETS.  IN SUCH A MERGER, CONSOLIDATION, REORGANIZATION, OR
TRANSFER OF ASSETS AND ASSUMPTION OF PLAN OBLIGATIONS OF THE BANK, THE TERM BANK
SHALL REFER TO SUCH OTHER BANK AND THE PLAN SHALL CONTINUE IN FULL FORCE AND
EFFECT.


 


8.9           INDEMNIFICATION.  NO COMMITTEE MEMBER SHALL BE PERSONALLY LIABLE
BY REASON OF ANY INSTRUMENT EXECUTED BY HIM OR ON HIS BEHALF, OR ACTION TAKEN BY
HIM, IN HIS CAPACITY AS A COMMITTEE MEMBER NOR FOR ANY MISTAKE OF JUDGMENT MADE
IN GOOD FAITH.  THE BANK SHALL INDEMNIFY AND HOLD HARMLESS THE PLAN AND EACH
COMMITTEE MEMBER AND EACH EMPLOYEE, OFFICER OR DIRECTOR OF THE BANK OR THE PLAN,
TO WHOM ANY DUTY, POWER, FUNCTION OR ACTION IN RESPECT OF THE PLAN MAY BE
DELEGATED OR ASSIGNED, OR FROM WHOM ANY INFORMATION IS REQUESTED FOR PLAN
PURPOSES, AGAINST ANY COST OR EXPENSE (INCLUDING FEES OF LEGAL COUNSEL) AND
LIABILITY (INCLUDING ANY SUM PAID IN SETTLEMENT OF A CLAIM OR LEGAL ACTION WITH
THE APPROVAL OF THE BANK) ARISING OUT OF ANYTHING DONE OR OMITTED TO BE DONE IN
CONNECTION WITH THE PLAN, UNLESS ARISING OUT OF SUCH PERSON’S FRAUD OR BAD
FAITH.


 


17

--------------------------------------------------------------------------------



 


8.10         HEADINGS AND SUBHEADINGS.  HEADINGS AND SUBHEADING IN THIS PLAN ARE
INSERTED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN THE CONSTRUCTION
OF THE PROVISIONS HEREOF.


 


8.11         AMENDMENT AND TERMINATION.  THE PLAN MAY AT ANY TIME OR FROM TIME
TO TIME BE AMENDED, MODIFIED, OR TERMINATED BY THE BOARD OF DIRECTORS.  NO
AMENDMENT, MODIFICATION, OR TERMINATION SHALL, WITHOUT THE CONSENT OF A
PARTICIPANT, ADVERSELY AFFECT THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT AT
THAT TIME.  UPON TERMINATION OF THE PLAN, THE BOARD OF DIRECTORS MAY ELECT TO
(A) PAY BENEFITS HEREUNDER AS THEY BECOME DUE AS IF THE PLAN HAD NOT TERMINATED
OR (B) TO EXTENT PERMITTED BY CODE SECTION 409A AND REGULATIONS THEREUNDER,
DIRECT THAT ALL PAYMENTS REMAINING TO BE MADE UNDER THE PLAN BE MADE IN A SINGLE
LUMP SUM TO PARTICIPANTS (OR THEIR BENEFICIARIES).


 


8.12         EFFECTIVE DATE.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE EFFECTIVE
DATE OF THIS PLAN SHALL BE JANUARY 1, 2008.


 

IN WITNESS WHEREOF, and pursuant to adoption of this Plan Document by the Board
of Directors of the Bank has caused this Plan Document to be executed this 19th
day of July, 2007 by:

 

 

/s/ Janelle K. Authur

 

August 10, 2007

 

18

--------------------------------------------------------------------------------
